DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 12/846,662, filed on 29 July 2010 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This Final Office Action is in response to the communication filed on 10 December 2020.  No claims have been cancelled, claims 21, 25, 28, 32, 35, and 39 have been amended, and no new claims have been added.  Therefore, claims 21-40 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Interview Attempt
The Examiner notes having attempted (on Friday 26 February 2021) to contact the Attorney of Record as at the 16 November 2020 interview, George Ngengwe (at 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 112, second paragraph; therefore the Examiner maintains the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 16 November 2020 was filed after the mailing date of the application on 3 April 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The 2019 Revised Patent Subject Matter Eligibility Guidance is referred to herein as the “2019 PEG” and includes the “October 2019 Update: Subject Matter Eligibility” to the 2019 PEG, which is referred to herein as the “October 2019 Update” when or if referred to separately.

The Examiner notes the breadth of the claim phrasing: independent claims 21, 28, and 35 each recite “two targeting parameters having corresponding locations, each location identified as a location inclusion zone or a location exclusion zone, wherein the corresponding locations of the at least two targeting parameters are selected from a list of the following: a location of a user, a location of interest to the user, a location of a home of the user, and a location of a workplace of the user”. Where this, on its face, indicates (e.g.) the “home of the user” as a location zone, this interpretation would appear to be inconsistent with the specification since it indicates polygons and various regions/areas well beyond an individual home or workplace. Therefore, this is being interpreted as the user location, location of interest to the user, user home location, or user workplace location being within (or would be determined to be within) one or the other of an inclusion or exclusion zone.
The phrasing “targeting parameters having corresponding locations, each location identified as a location inclusion zone or a location exclusion zone” appears 
Further, as noted before, the phrasing does NOT require each of an inclusion zone and an exclusion zone – the phrasing still encompasses two inclusion parameters, e.g., zip code XYZ as one included zone and a different city and state as a second included zone. The claims only indicate one or the other of inclusion/exclusion zones as required.
Further still, only the “wherein” clause immediately before the sending step appears to attempt to connect or correlate the received content request locations to the online content targeting parameters. This is to say, the selected content has location parameters “corresponding to a first location parameter location and a second location parameter location”, but this/these locations does/do not appear to be required to be the location parameters of the online content as indicated at the first or second element(s), the received locations may apparently just be two locations. 


Examiner’s Suggestion
If Applicant is seeking to require both an inclusion zone and an exclusion zone, as well as the other claim features, the Examiner suggests claiming content with at least two targeting parameters selected from the current list (i.e., user, interest, home, and work location), at least one targeting parameter criteria comprises an inclusion zone, and at least one targeting parameter comprises an exclusion zone; 
The Examiner notes that Applicant should also make it clear in the claims that the two parameters are indicating two different locations (from the list), i.e., that the claims do not encompass two parameters related to the same location information. The Examiner reminds Applicant that, for example, a targeting parameter of (e.g.) a zip code would be an inclusion zone for that zip code, but is also an exclusion zone for all other zip codes; therefore, two different locations would appear required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 21, 28, and 35 each recite a “content request comprising location parameters corresponding to a first location parameter location and a second location parameter location”. However, neither the specification nor the original claims for this application indicate a content request with two locations or location parameter locations. The Examiner has searched for, and does not find, a content request in the specification – the only mentions of a “request” of any sort is Applicant ¶¶ 0003 (in the Background of the disclosure) and 0029, both indicating “a current map view requested by the user”, but also indicating that this is designating “one or more locations of interest to the user”. Applicant ¶ 0029 further indicates that “the growth of the Internet and online map presentation technologies”, a “complementary trend … of portable implementations of locating technologies …and network-assisted GPS in modern mobile devices and telephones”, and “many cases 
Claims 22-27, 29-34, and 36-40 depend from claims 21, 28, and 35, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 22-27, 29-34, and 36-40 are also lacking written support.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Independent claims 21, 28, and 35 each recite selecting content, the location parameters of “the content request satisfy the online content configuration comprising the at least two targeting parameters of the online content” and sending 
Although Applicant argues that Applicant ¶ 0049 is an example, “does not live in Europe” is not actually an exclusion region that is satisfied – it is an inclusion zone for everyone living outside of Europe, i.e., those not living in Europe are included as those eligible to receive the content. If this phrasing were an exclusion zone being satisfied, then only those living in Europe would “satisfy” the exclusion and they would receive no content. If/when the user does “satisfy” the inclusion zone parameter (the location of interest is in the inclusion zone), they are eligible to receive the content; however, if they then also “satisfy” (in the same sense) the exclusion zone parameter (the user location is in the exclusion zone), then they would NOT receive the content. This exact example is discussed at Applicant ¶ 0050 – the “an eleventh case” involving Li and Lu (the location of interest and the location of the user, respectively), where the exclusion zone is a 500 km distance/radius from Seattle; however, this example indicates that “If the user is from Everett and is looking in Seattle, |Li - Lu|<500 km so the hotel ad or weekend get-away ad would not be shown”. The Examiner emphasizes that the “ad would not be shown” – and 
It appears that Applicant is attempting to twist, contort, or so severely broaden the apparent meaning of the term “satisfy” that the entirety of the claims are not clear. It appears that Applicant wants to interpret “satisfying” an exclusion parameter/zone as meaning that the user is NOT excluded from receiving content (not that they ARE excluded). 
Therefore, the Examiner is uncertain what is required for content request parameters to satisfy the targeting parameters (at the independent claims), or as a corollary, what is meant by “inclusion” or “exclusion” locations (at both the independent and dependent claims).
Claims 22-27, 29-34, and 36-40 depend from claims 21, 28, and 35, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 22-27, 29-34, and 36-40 are also indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 21-27), system (claims 28-34), and non-transitory machine-readable hardware storage device (claims 35-40), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 21 recites a computer-implemented method, comprising: configuring online content with a combination of at least two targeting parameters having corresponding locations, each location identified as a location inclusion zone or a location exclusion zone, wherein the corresponding location of the at least two targeting parameters are selected from a list of the following: a location of a user, a location of interest to the user, a location of a home of the user, and a location of a workplace of the user; based on the configuration of the online content, selecting the online content in response to a content request of a first user, the content request comprising location parameters corresponding to a first location parameter location and a second location parameter location, wherein the location parameters of the first user associated with the content request satisfy the online content configuration comprising the at last two targeting parameters; and sending, to a client device, the online content for display using a graphical user interface (GUI).
a system comprising: one or more processors; and a machine-readable hardware storage device coupled with the one or more processors, the machine-readable hardware storage device storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising the same operations as at claim 21, and claim 35 is directed to a non-transitory machine-readable hardware storage device storing a set of instructions that, when executed by a processor of a machine, causes the machine to perform operations comprising the same operations as at claim 21.
The claim elements may be summarized as the idea of targeting content based on information about a user, such as location information. The underlined portions of the claims, as above, indicate elements additional to the abstract idea. The Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …) grouping of subject matter, per the 2019 PEG (issued 7 January 2019).
Therefore, the claims are found to be directed to an abstract idea.
The dependent claims (claims 22-27, 29-34, and 36-40) merely indicate what the parameters are, such as user location and location of interest (claims 22, 29, and 36), the location of interest being based on a query (claims 23, 30, and 37) or map view (claims 26 and 33), the user location being physical location of a user device 

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are indicated by the underlined portions of the claims above (i.e., the method being computer-implemented, with online content, and device(s), using a graphical user interface (GUI), the system comprising: one or more processors; and a machine-readable hardware storage device coupled with the one or more processors, the machine-readable hardware storage device storing instructions that, when executed by the one or more processors, cause the system to perform operations, and a non-transitory machine-readable hardware storage device storing a set of instructions that, when executed by a processor of a machine, causes the machine to perform operations). These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. The indicated additional element appear to merely indicate “Adding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice” that MPEP § 2106.06(I)(A) indicates as being insignificant. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements are merely the application of the abstract idea via use of a computer as indicated above.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the 
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The Examiner notes that even though no information is identified as potentially being well-understood, routine, conventional (“WURC”) activity and therefore the Berkheimer memo is not invoked, Applicant argues with respect to this analysis that
the claims … (3) add specific limitations other than what is well-understood, routine, convention activity in the field (e.g., regional boundary identifiers that define inclusion and exclusion zones, wherein the location parameters are selected from a group comprising each of the following: a location of the user, a location of interest to the user, a location of a home of the user, and a location of a place of work of the user); and (4) use unconventional steps that confine the claim to a particular useful application (e.g., specific targeting based on a location of the user, a location of interest to the user, a location of a home of the user, and a location of a place of work of the user).
(Remarks at 13)
Even if these are to be addressed, the “specific limitations” indicated at point 3 are merely the data that is chosen for targeting, which, at best, is merely “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the [particular locations], because limiting application of the abstract idea to [these locations] is simply an attempt to limit the use of the abstract idea to a particular technological environment” as Electric Power Group as related to electric power grid monitoring for the field of use – the location data being substituted above). Regarding point 4, the “steps” are not “unconventional” since the step is merely targeting the user, but rather the indicated data is merely a field of use as indicated above – and as cited above, merely limiting the claims to a particular field of use is not considered significant.
The dependent claims are considered and found to be encompassed by the abstract idea as indicated above, and therefore do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 21-22, 24-40 are rejected under pre-AIA  35 U.S.C. 102 (a) and (e) as anticipated by Cristofalo et al. (U.S. Patent Application Publication No. 2008/0301727, hereinafter Cristofalo).

Claim 21: Cristofalo discloses a computer-implemented method, comprising:
configuring online content with a combination of at least two targeting parameters having corresponding locations, each location identified as a location inclusion zone or a location exclusion zone (see at least, e.g., ¶¶ 0267, 0282-0283, inclusion and exclusion regions; 0291-0294, CPE location - CPE being consumer premises equipment per 0029 and 0077, including cell phones and/or other portable equipment; 0149, zones or areas of interest matched to targeting criteria; 0135-0136 and 0286, residence location; citation by number only hereinafter),
wherein the corresponding locations of the at least two targeting parameters selected from the following: a location of a user, a location of interest to the user, a location of a home of the user, and a location of a workplace of the user (0291-0294, CPE location - CPE being consumer premises equipment per 0029 and 0077, 
based on the configuration of the online content, selecting the online content in response to a content request of a first user, the content request comprising location parameters corresponding to a first location parameter location and a second location parameter location, (0085, “a given channel may be transmitted via any one of the local links 207, 208 or 209 only upon request by a CPE 210 on that link”, 0151, “Upon receipt of an asset option list or an asset delivery request (ADR), the CPE parses the ADR and determines whether the location of the CPE is included in the locations targeted by the asset referenced in the ADR”, where the locations for compliance are as indicated above at (0291-0294, for CPE/user location, 0135-0136 and 0286, residence location, 0283, “corporate campuses” as a workplace location, and “retirement communities” as another residence location))
wherein the location parameters of the first user associated with the content request satisfy the online content configuration comprising the at last two targeting parameters (0135, matching, 0141, assets selected and addressed to particular CPEs, 0267, designate delivery of a particular ad based on the features, 0282-0283, targeting based on annular region); and
sending, to a client device, the online content for display using a graphical user interface (GUI) (0123, 0149, 0151, 0174, 0256, 0273).



Claim 24: Cristofalo discloses the computer-implemented method of claim 22, wherein the location of the user is indicated based on a physical location of a user device associated with the user (0291-0294, CPE location - CPE being consumer premises equipment per 0029 and 0077, including cell phones and/or other portable equipment). 

Claims 28-29, 31, 35-36, and 38 are rejected on the same basis as claims 21-22 and 24 as above since Cristofalo discloses a system comprising: one or more processors; and a machine-readable hardware storage device coupled with the one or more processors, the machine-readable hardware storage device storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising, and a non-transitory machine-readable hardware storage device storing a set of instructions that, when executed by a processor of a machine, causes the machine to perform operations comprising, the same or similar limitations or operations as at claims 21-22 and 24 as above (Cristofalo at 0255-0259) 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 23, 30, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Cristofalo in view of Bennett (U.S. Patent Application Publication No. 2009/0210416).

Claims 23, 30, and 37: Cristofalo discloses the computer-implemented method, system, and storage device of claims 22, 29, and 36, but does not appear to explicitly disclose wherein the location of interest to the user is indicated based on the content request comprising a query related to the location of interest. Cristofalo appears primarily concerned with the providing or entry of parameters/criteria for ad placement, and although searches, queries, and/or requests are mentioned in various places in Cristofalo, they appear to refer to ad requests where a search for appropriate advertising for the request is made. Bennett, however, teaches map-based searching (Bennett at 0026) where search limitations may be employed (Bennett at 0027), a mobile user may provide a user selected search region on a map (Bennett at 0046), including selecting the shape and size of the search region, and/or by limiters like zip code, county, country, etc. (Bennett at 0047) in identifying 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the location based content targeting of Cristofalo with the map-based searching of Bennett in order to base a user location of interest on a content request.
The rationale for combining in this manner is that basing a user location of interest on a content request is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.

Claims 25, 32, and 39: Cristofalo discloses the computer-implemented method system, and storage device of claims 21, 28, and 35, but does not appear to explicitly disclose wherein the online content is configured with the location inclusion zone as the location of interest to the first user and configured with the location exclusion zone as the location of the first user. Where Cristofalo indicates targeting, as cited above at the parent claim(s), to a user location (Cristofalo at 0267, 0291-0294) and areas or zones of interest being matched (Cristofalo at 0149), Bennett is more explicit and detailed regarding map-based searching (Bennett at 0026) where search limitations may be employed (Bennett at 0027), a mobile user may provide a user selected search region on a map (Bennett at 0046), including selecting the shape 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the location based content targeting of Cristofalo with the map-based searching of Bennett and the limited number of available options for designating a location as included or excluded in order to employ a more specific location of interest designation and also to use inclusion for location of interest and exclusion for user location.
The rationale for combining in this manner is that using a more explicit location of interest designation is applying a known technique to a known device, method, or product ready for improvement to yield predictable results and using inclusion for 

Claims 26-27, 33-34, and 40: Cristofalo discloses the computer-implemented method of claim 21, system of claim 28, and storage device of claim 35, but does not appear to explicitly disclose wherein the location of interest to the user is indicated by a current map view requested by the user (claims 26 and 33) or wherein the GUI is displayed as a main map view or window on a display device of the client device (claims 27, 34, and 40). Where Cristofalo indicates map views, this appears more related to the advertiser or asset provider to indicate a targeting location (Cristofalo at 0248-0249, 0280, 0282). Bennett, however, teaches map-based searching (Bennett at 0026) where search limitations may be employed (Bennett at 0027), a mobile user may provide a user selected search region on a map, such as a world map (Bennett at 0046), the presenting for selection of a location of interest being “in the search engine window” and since the display is of a map such as a world map, this is also indicating that it is a main map view (Bennett at 0047) in identifying regions or areas of interest (Bennett at 0027-0028). Therefore, the Examiner understands and finds that indicating a location of interest on map and as a GUI as/of a main map view and/or window of the client device is applying a known technique to a known device, method, or product ready for improvement to yield predictable results.

The rationale for combining in this manner is that indicating a location of interest on map and as a GUI as/of a main map view and/or window of the client device is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.

Response to Arguments
Applicant's arguments filed 10 December 2020 have been fully considered but they are not persuasive.

Applicant first argues the 112, second paragraph, or 112(b) rejections (Remarks at 9-10). The Examiner has further clarified the rejection above: it appears impossible, based on Applicant’s specification, to “satisfy” an exclusion zone that requires content to be excluded from being sent and still send that same content regardless of being excluded. Only if the exclusion zone is NOT satisfied – i.e., the location is not excluded – would it appear reasonable or clear to select and send the content based on the targeting parameters.
The Examiner suggests that rather than claiming to “satisfy” an online content configuration that would exclude delivery of content, Applicant should somehow 

Applicant then argues the 101 rejections (Remarks at 10-14), first alleging that “Applicants respectfully submit that the present claims are not directed to a judicial exception as suggested by the Office. See Final Office Action mailed 12.03.2018, pp. 4-11” (Id. at 11). The Examiner notes that the instant application was not filed until 3 April 2019 - there is no Office Action mailed 3 December 2018 in this application. Applicant is apparently confusing this application with the Parent Application, where the claims of the instant application are distinct from those of the Parent Application. 
Applicant next asserts, with respect to “part 1 of the Alice analysis”, that “the claims apply at least two inclusion/exclusion tests [and this] is not a mathematical concept, a method of organizing human activity, or a mental process” (Id. at 11). However, this advertising or marketing is explicitly included in the listing of what is considered to be one of certain methods of organizing human activity. Further, it is noted that targeting advertising (as found to be an abstract idea in precedent – see at least Int. Ventures v. Cap One Bank ‘382 patent) would appear to necessarily include at least two inclusion/exclusion tests – the one including what the advertising is targeted to, and the other excluding the other possible targets. For example, as noted above, should an advertiser designate a single zip code to advertise in, this would inherently indicate an exclusion of all other zip codes. Or, as another 
Applicant then argues, again with respect to part 1, that “even if the claims are directed to the ostensible judicial exception, they recite a practical application” based on selecting content based on two targeting parameters (Remarks at 11). However, first, this argument is only pertaining to Step 2A, Part or Prong 2, not part/prong 1. Nevertheless, second, using two targeting parameters is merely, if anything, a refinement to or more thorough form of targeting – i.e., an improvement, if there were one, to the abstract idea itself, which is not considered to be a practical application within the auspices of eligibility analysis.
Applicant then indicates that “Applicant incorporates by reference the arguments presented in at least Office Action Response filed 11.1.2017” (Id. at 12). The Examiner notes again that there is no response filed 1 November 2017 in this application. Although there is a response filed 1 November 2017 in the Parent Application, the claims were different therein. There are at least several pages of arguments at the 1 November 2017 response in the Parent Application (see pp. 10-17) covering a variety of reasons that were not believable or persuasive for the Parent Application claims, and none of which would appear on their face to be applicable to the instant claims since the claims are different, and the Examiner is uncertain which of these arguments are being referenced by the instant arguments. At least in part since Applicant apparently cannot even be bothered to assess the instant claims, or consider their merits with respect to eligibility, the arguments are considered not persuasive. Applicant appears to be just arguing generally and 
Applicant then argues “part 2 of the Alice analysis”, alleging that “Applicant respectfully submits that the claims nevertheless recite additional features sufficient to ensure the claims amount to significantly more than an abstract idea” (Remarks at 12). Applicant asserts this, apparently, as based on using two targeting parameters (Id. at 12-13); however, using two targeting parameters is considered part of the abstract idea – after all, How to Write Advertisements that Sell, author unknown, from A. W. Shaw Co., dated 1912 (although of record, a full copy of the book is enclosed herewith) indicates that approximately a century before the instant and Parent Applications, two targeting parameters were used – e.g., targeting by publication and by location (see, e.g., Chap. XIII, pp. 89-94, and particularly pp. 92-94, Chap. XIV, pp. 95-99, and Chap. XVII, pp. 111-116, particularly the card or table at p. 113). At best, even if this use of two targeting parameters were considered some form of improvement, it would be an improvement to the idea itself, and not significantly more.
Applicant then asserts that “the claims (1) improve on recommended search technology and technical field …; (2) improve the function of the computer itself …; (3) add specific limitations other than what is well-understood, routine, convention activity in the field …; and (4) use unconventional steps that confine the claim to a particular useful application” (Remarks at 13). However, 1) there is no search 
Regarding 1), Applicant discusses the rules used (i.e., which location data is used) and this indicates that even Applicant does not find search technology in the claims, and the technical field is merely targeting advertising – this is the abstract idea, not any improvement thereto.
Regarding 2), Applicant cites to “sending, to a client device, the online content for display” as the improvement to the function of the computer; however, this also is part of the abstract idea – targeted advertising is apparently completely or totally useless unless it is actually delivered to the targeted users.
Regarding 3), first, whether something is well-understood, routine, conventional (“WURC”) is analyzed later under the 2019 PEG (at Step 2B); however, second, merely designating the locations to be targeted (or not targeted based on an exclusion zone) and the use of two of those is merely the targeting parameters used in the abstract idea – i.e., the data chosen by the advertiser for use in targeting.
Regarding 4), first, whether something is “conventional” or not (i.e., “unconventional”) is WURC analysis for at Step 2B, and second, choosing two parameters from a list is not “unconventional”, and it would appear the list of places is also rather conventional – the precedent indicates use of home location as an example of what is conventional targeting, the same can be said or applied to work locations, places of interest have long been targeted by, e.g., travel agencies and 
The Examiner notes that Applicant cites to “Specification ¶¶ [0003], [0029] and [0032] - [0046]” for support (Remarks at 14, pertaining to the prior art rejections); however Applicant ¶ 0003 is in the Background and specifically explains that
The growth of the Internet and online map presentation technologies has resulted in broad availability of online and interactive presentation of maps and geographically relevant photographic images. A complementary trend has been growing availability of portable implementations of locating technologies via mobile Global Positioning System ("GPS") capabilities and network-assisted GPS in modern mobile devices (e.g., cellular telephones). Furthermore, in many cases of Internet usage, a user's location can be established to varying degrees of confidence by other means such as Internet Protocol ("IP") to location lookup. In addition, other location or location-related information may be known about a given user, such as home or office location, based on user profile in the case of a logged-in user or from Internet service provider records. The end result is a rich set of data related to multiple locations for any given Internet user and Internet usage session, including one or more locations of interest to the user (as expressed, for example, by a current map view requested by the user) as well as the actual location of the user himself and other locations related to the user (e.g., home address, office address, etc.).

In other words, the state of the art at the time of filing is that all of the location data is understood by Applicant to be currently and commonly available, and in use before the time of the “invention”. Applicant ¶ 0004 merely indicates that the invention, then, is to use that data for targeting: “However, applications running on current data processing systems (e.g., mobile devices, etc.) have yet to take full advantage of available positioning technology to select information for presentation to users based on or coupled to location”. Applicant ¶ 0029 appears to merely repeat Applicant ¶ 0003, where Applicant ¶¶ 0032-0046 merely introduces some nomenclature (e.g., Lu, Li, Lh, Lw, P, P1, P2, P3, etc.) and some examples of what 

Applicant then argues the § 102 prior art rejections, alleging that the amended portion of selecting content based on a content request and “satisfy[ing]” the targeting parameters is/are not disclosed – i.e., “Applicant respectfully submits that the combination of references fails to teach or suggest the above-recited feature of claim 21” (Remarks at 14). Applicant appears to fail to understand or recognize that there is no “combination of references” in a § 102 rejection, nor that there is only one reference in the indicated rejection.
Nevertheless, Applicant cites to “Specification ¶¶ [0003], [0029] and [0032] - [0046]” for support; however, as noted above, Applicant ¶ 0003 is in the Background and specifically explains that the state of the art at the time of filing is that all of the location data is understood by Applicant to be currently and commonly available, and in use before the time of the “invention”. Applicant ¶ 0004 merely indicates that the invention, then, is to use that data for targeting: “However, applications running on current data processing systems (e.g., mobile devices, etc.) have yet to take full advantage of available positioning technology to select information for presentation to users based on or coupled to location”. Applicant ¶ 0029 appears to merely repeat Applicant ¶ 0003, where Applicant ¶¶ 0032-0046 merely introduces some nomenclature (e.g., Lu, Li, Lh, Lw, P, P1, P2, P3, etc.) and some examples of what might be done in targeting. However, there is no indication of any content request 
Nevertheless, the Examiner further notes that Applicant admits that 
Specifically, in Cristofalo, areas can be selected by an asset provider as inclusion areas or exclusion areas such that asset delivery either occurs or does not occur to a user (e.g., via customer premises equipment) present within an area. Id. at [0280] and [0282]. For instance, targeting functionality can be excluded from certain geographic areas such as school campuses, corporate campuses, etc. Id. at [0283]. In this way, Cristofalo allows for placing targeting restrictions based on exclusion or inclusions of geographic areas to target users located within selected areas.
(Remarks at 15)
But this is what the claims are doing – setting a region by an asset provider (i.e., configuring content with at least two targeting parameters) so that delivery occurs or does not occur (satisfying the targeting parameters) – persons present in the overall targeted zone (i.e., in an inclusion zone) would receive the content, except those in an area excluded from delivery (i.e., in an exclusion zone), such as “corporate campuses” (i.e., “a location of a workplace of the user” as at the claims).
Applicant argues that this is somehow different than the claims, apparently since “targeting using the annular region of Cristofalo is based solely on the location of the user being inside the outer selected region but not inside the inner excluded region” (Id.). Where the user may be at their work location in Cristofalo, this is apparently immaterial to the claims – the exclusion is still based on the workplace of the user, i.e., “corporate campuses” per Cristofalo. The Examiner is not sure if there is support for the instant claims to indicate that the location of the user would be ignored, should Applicant choose to amend the claims to indicate this, but the claims do not 
Per the view Applicant apparently desires, should a person for instance want to schedule (while at home the evening before, or a week or two before) a lunch meeting at or nearby their work location, Applicant’s apparently desired claim limitations would preclude the restaurants or facilities at or nearby the respective workplace (should they enter such a targeting limitation/parameter) from ever delivering promotions or offers to that desired user. The Examiner suggests amending the claims and specifically citing support for the amendment – the Examiner will consider such a scenario when or if the claims are amended to include/reflect this interpretation.
Applicant then argues Applicant Fig. 12 and ¶ 0049; however, according to Applicant’s earlier argument related to Cristofalo, this scenario would be impossible to have when/if the user is in Europe – Applicant’s previous argument is apparently based on the mistaken notion that the user location changes the other locations such that if the user location is in Europe, then the claims would NOT apply since the user location is inferred into, or somehow applied to, the other locations. This interpretation would not make sense in the same way that it does not make sense to say that the user workplace location exclusion is somehow altered or negated by the user location.

For the reasons explained above, the Examiner is not persuaded by Applicant’s arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622